  
   

 
 
  

DIST
IN THE UNITED STATES DISTRICT COURT FIT ED OF TEXas
FOR THE NORTHERN DISTRICT OF THXAS —
AMARILLO DIVISION OCT -;
~4 2019
CLERK UO
CHRIS RAMOS, § Ry U.S. Dis PRICT COURT
Petitioner —— —__Pepuiy
3 § |
V. § CIVIL ACTION NO. 2:19-CV-104-Z-BR
§
LORIE DAVIS, Director, §
Texas Department of Criminal Justice, §
Correctional Institutions Division, §
§
Respondent. §

ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND CONCLUSIONS AND
DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS

On July 16, 2019, the United States Magistrate Judge entered findings and conclusions on
the Petition for a Writ of Habeas Corpus. ECF No. 5. The Magistrate Judge RECOMMENDS that
the petition be DISMISSED for failure to comply with the Court’s order and failure to pay the
requisite filing fee. No objections to the findings, conclusions, and recommendation have been
filed. After making an independent review of the pleadings, files, and records in this case, and the
findings, conclusions, and recommendation of the magistrate judge, the Court concludes that the
findings and conclusions are correct. It is therefore ORDERED that the findings, conclusions, and
recommendation of the Magistrate Judge are ADOPTED, and the Petition for a Writ of Habeas
Corpus is DISMISSED without prejudice.

Considering the record in this case and pursuant to Federal Rule of Appellate
Procedure 22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States
District Courts, and Title 28, United States Code section 2253(c), the Court denies a certificate of

appealability. The Court further ADOPTS and incorporates by reference the Magistrate Judge’s

1

OS. DIST
NORTHERN prergy COURT

 

 
 

findings, conclusions, and recommendation filed in this case in support of its finding that the
Petitioner has failed to show (1) that reasonable jurists would find this Court’s “assessment of the
constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable
whether the petition states a valid claim of the denial of a constitutional right” and “debatable
whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484
(2000).

If Petitioner files a notice of appeal,

(X) Petitioner may proceed in forma pauperis on appeal. See Fed. R. App. P.
24(a)(3).

( ) Petitioner must pay the $505.00 appellate filing fee or submit a motion to
proceed in forma pauperis on appeal.

SO ORDERED.

SIGNED Ltober t , 2019.

MAYTHEW’J. KACSMARYK
ITED STATES DISTRICT JUDGE

 

 
